93 Ga. App. 212 (1956)
91 S.E.2d 198
DOUGHERTY COUNTY
v.
LONG et al.
35908.
Court of Appeals of Georgia.
Decided January 12, 1956.
Eugene Cook, Attorney-General, Andrew J. Tuten, Assistant Attorney-General, Paul Miller, Assistant Attorney-General, for plaintiff in error.
Burt & Burt, contra.
FELTON, C. J.
The petition contains two elements of alleged damage, the cutting off of access to the new highway by way of the street on which the plaintiffs' lot abuts and damage to the lot from overflow of water from the new highway.
1. The petition states a cause of action for damages for cutting off access from the street on which plaintiffs' lot abuts, the lot being within a block from the obstruction. The exact question was ruled on in Felton v. State Highway Board, 47 Ga. App. 615 (171 S. E. 198). All of the arguments urged by the plaintiff in error are answered in that case and it is not necessary to repeat them.
*213 2. The allegation that the improvement caused water to flow onto the plaintiff's property is good as against demurrer. It does not appear from the petition that the fact alleged is contrary to the laws of nature or impossible for any other reason. See Felton Farm Co. v. Macon County, 49 Ga. App. 239, 241 (3) (175 S. E. 29).
The court did not err in overruling the demurrers to the petition.
Judgment affirmed. Quillian and Nichols, JJ., concur.